DETAILED ACTION
This correspondence is in response to ARGUMENTS and REMARKS filed on 05/11/2022.
Terminal Disclaimer
2.	The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patent Numbers 10,726,159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	Claims 1-14 are pending. 
Allowable Subject Matter
4.	Claims 1-14 are allowed. No reason for allowance is needed as the record is clear in light of further search conducted.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to jeffrey c pwu whose telephone number is (571)272-6798.  The examiner can normally be reached on 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433